          Case: 3:18-cv-00952-jdp Document #: 1 Filed: 11/20/18 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


MARY TENAMORE,

                    Plaintiff,
                                                   Case No. 18-cv-952
              v.

TRAVEL MART, INC.
225 Pioneer Drive
Wisconsin Dells, Wisconsin

                    Defendant.


                                   COMPLAINT


      Plaintiff, Mary Tenamore, by her attorneys, Hawks Quindel, S.C., for her

Complaint against Defendant, Travel Mart, Inc., states as follows:

                            PRELIMINARY STATEMENT

      1.      Plaintiff was employed by Defendant throughout the preceding three

years until she terminated her employment in August of 2018. During her

employment, and within the three-year period preceding this Complaint, Plaintiff

was paid an hourly wage for her work but was provided no additional compensation

for overtime hours. Despite this, Plaintiff regularly worked hours over 40 in a

workweek. Plaintiff seeks payment of overtime wages, an equal amount in

liquidated damages, and payment of attorney’s fees and costs in bringing this

action.
          Case: 3:18-cv-00952-jdp Document #: 1 Filed: 11/20/18 Page 2 of 5



                                     PARTIES

     1.       Plaintiff is an adult resident of the state of Wisconsin. Plaintiff’s

signed Consent Form is attached to this Complaint as Exhibit A and is incorporated

herein by reference.

      2.      At all times material to this matter, Plaintiff was an “employee” of

Defendant as defined by 29 U.S.C. § 203(e)(1).

      3.      Defendant is a domestic business with its principal office at 225

Pioneer Drive, Wisconsin Dells, Wisconsin. Defendant’s registered agent for service

of process is Gary Gussel.

      4.      At all times relevant to this Complaint, Defendant was the “employer”

of Plaintiff within the meaning of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 203(d).

      5.      At all times material to this Complaint, Defendant has employed more

than two employees.

      6.      Upon information and belief, at all times material to this Complaint,

Defendant has employees who are engaged in commerce.

      7.      Upon information and belief, at all times material to this Complaint,

Defendant has had an annual dollar volume of sales or business done of at least

$500,000.

      8.      Upon information and belief, at all times material to this Complaint,

Plaintiff was an employee engaged in interstate commerce within the meaning of 29

U.S.C. § 203(s)(1)(A).



                                         2
         Case: 3:18-cv-00952-jdp Document #: 1 Filed: 11/20/18 Page 3 of 5



                            JURISDICTION AND VENUE

       9.     The Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 in that Plaintiff’s claims arise under the FLSA, 29 U.S.C. § 201, et seq.

       10.    Venue is proper in the Western District of Wisconsin under 28 U.S.C.

§ 1391 because Defendant operates a facility in this district and because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

                                   ALLEGATIONS

       11.    Defendant employed Plaintiff as a manager in Wisconsin Dells,

Wisconsin during the period from three years preceding this Complaint until

August 31, 2018.

       12.    During the three years preceding the filing of this Complaint, Plaintiff

used a timeclock to record her hours worked.

       13.    During the three years preceding the filing of this Complaint, Plaintiff

was regularly suffered and permitted to work hour over 40 in a week.

       14.    During the three years preceding the filing of this Complaint, Plaintiff

was paid at the same hourly rate for hours worked over 40 in a week as she was for

hours worked under 40 in a week.

                              CAUSE OF ACTION:
                        FAILURE TO PAY OVERTIME WAGES
                           IN VIOLATION OF THE FLSA

       15.    Plaintiff re-alleges and incorporates the preceding paragraphs as

though set forth here in full.



                                          3
        Case: 3:18-cv-00952-jdp Document #: 1 Filed: 11/20/18 Page 4 of 5



       16.   The FLSA, 29 U.S.C. § 207, requires each covered employer to

compensate all non-exempt employees at a rate of one-and-one-half times the

regular rate of pay for work performed in excess of 40 hours per workweek.

       17.   During her employment with Defendant, Plaintiff was suffered and

permitted to work hours over 40 in a workweek for Defendant without overtime

compensation.

       18.   Defendant’s practices violate the provisions of the FLSA, including, but

not limited to, 29 U.S.C. § 207. As a result of these unlawful practices, Plaintiff has

suffered a wage loss.

       19.   Defendant knew or showed reckless disregard for the fact that it failed

to pay Plaintiff overtime wages in violation of the FLSA.

       20.   Plaintiff seeks damages in the amount of twice the unpaid overtime

wages earned during the relevant statutory period as well as attorney’s fees and

costs in bringing this action pursuant to 29 U.S.C. § 216(b).

                              REQUEST FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant, awarding

her:

       A.    The overtime compensation owed to Plaintiff under 29 U.S.C. § 207 for

the three-year time period prior to the commencement of this action;

       B.    Liquidated damages in an amount equal to the amount awarded to her

as overtime wage compensation, as provided in 29 U.S.C. § 216(b);




                                          4
        Case: 3:18-cv-00952-jdp Document #: 1 Filed: 11/20/18 Page 5 of 5



      C.     All attorney’s fees incurred by Plaintiff in prosecuting this action and

the costs of this action, as provided in 29 U.S.C. § 216(b); and

      D.     Such other legal or equitable relief as this Court deems just and

necessary to vindicate Plaintiff’s rights under the FLSA.




      Dated: November 20, 2018.

                                        HAWKS QUINDEL, S.C.
                                        Attorneys for the Plaintiff

                                        By: /s/David C. Zoeller
                                        David C. Zoeller, State Bar No. 1052017
                                        Email: dzoeller@hq-law.com
                                        Caitlin M. Madden, State Bar No. 1089238
                                        Email: cmadden@hq-law.com
                                        409 East Main Street
                                        Madison, Wisconsin 53703
                                        Telephone: (608) 257-0040
                                        Facsimile: (608) 256-0236




                                           5
